DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to an electronic book, yet in the claims to the book, limitations of the “base” are listed.  The Examiner notes that the book is separate from the base, and as per the Applicants specification the book is placed on the base.  Therefore, the base and book are separate parts of a system, as the base that a book is placed on is not part of the book itself. 
Appropriate correction is requested. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hsu (US 10572075).
Re claim 1, Hsu teaches an electronic book (100) having a plurality of pages (FIG. 2a), each of the book pages being provided with an electromagnetic energy changing member 3.  The Examiner notes that the limitations drawn to the base are not germane to the book device as it is separate.  
Re claims 3-4, the limitations are drawn to the base which is separate to the book and as such the limitations are not germane to the book.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-4, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdock et al. (US 20160343264) in view of Bujsaim et al. (US 20160147314).
Re claim 1, Murdock et al. (US 20160343264) teaches:
An electronic book using electromagnetic energy to detect page numbers comprising: 
a book, the book having a plurality of book pages, and each of the book pages being provided with an electromagnetic energy changing member (paragraph [0021]+ which teaches RFID tags/ inductive sensing in each page); and 
a base, the base having at least one antenna coil and at least one control circuit, the control circuit having an LC oscillation unit, a receiving unit, a central processing unit, a prompt signal generating unit and a power supply unit, the LC oscillation unit generating resonance to cause the antenna coil to generate a magnetic flux and to transmit the magnetic flux to the electromagnetic energy changing members disposed adjacent to a position of the antenna coil, the electromagnetic energy changing members generating magnetic variable fluxes and the magnetic variable fluxes being transmitted through the antenna coil to the receiving unit, the receiving unit receiving the magnetic variable fluxes and decoding the magnetic variable fluxes to generate a magnetic induction signal, the receiving unit transmitting the magnetic induction signal to the central processing unit, the central processing unit comparing the magnetic induction signal and converting the magnetic induction signal into a page number prompt output command to control the prompt signal generating unit to generate a prompt function of the book 
Murdock et al is silent to the base having a prompt signal generating unit that generates a prompt function of the book page controlled by the CPU, as the prompt function of the book pages is generated by a unit external to the book.
Bujsaim et al. teaches that the book base/cover can have a computing device 970 play the audio or that the cover 900 can play audio.
Prior to the effective filing date it would have been obvious to combine the teachings in order to have the audio played by the base/ cover, which reads on outputting a command to the prompt signal generating unit (the book itself) in order to generate fa prompt function (play audio).
One would have been motivated to do this in order to provide audio on the book itself.

Re claim 3, though silent to a database storing the page number data for each page, the Examiner notes that as the RFID tag data is used to determine page number, it would have been obvious to store the data in a known format (database) for organizing the data so that the appropriate data can be fetched according to the detected page.
Re claim 4, as discussed above, RFID is used and thus is interpreted as wireless.
Re claim 6, RFID tags in pages has been discussed above, with LC circuits a known part of common RFID tags for energy purposes.
Re claim 10, paragraph [0034]+ teaches a plurality of antennas in corresponding locations on the page and a plurality of antennas on the book itself wherein it would have been obvious for the areas to be equal for a 1:1 correspondence.  As each reader is in proximity to its corresponding tag when a page is closed, having the tags at different locations is an obvious expedient for 1:1 correspondence to assist in page detection.
Claims 2-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdock et al./ Busjaim et al., as discussed above, in view of Hsu et al., as discussed above.
The teachings of Murdock et al./ Busjaim et al. have been discussed above but are silent to values in the database and different locations of the sensing means.
Hsu et al. teaches such limitations via the coordination database which matches a data entry with the strip sensed in order to play the corresponding audio message.  Hsu et al. teaches different magnetic sensors at different locations for the elements on different pages.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (Back et al. US 6262662 at col 5, lines 1+ teaches RFID in pages of a book), Lin (US 20070205840 and 20090021318 teaches LC oscillator for page detection), Kato et al. (US 20090033468 teaches LC loop antenna in RFID), Shafer (US 20090108992 teaches LC resonant circuits and antennas and RFID readers), Saccocci et al. (US 20090191531 teaches RFID tagged pages in a book), Finke (US 20170364718 teaches an LC matching circuit antenna in RFID), Lo (US 10127823 teaches RLC resonant circuits in print articles), and Ueki (US 11132593 teaches LC resonant circuits with tags).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887